Case 5:17-cv-02514-JGB-SHK Document 193 Filed 09/27/19 Page 1 of 7 Page ID #:2090


 1                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 2                              EASTERN DIVISION
 3
 4   RAUL NOVOA, JAIME CAMPOS                          Civil Action No. 5:17-cv-02514-JGB-
     FUENTES, ABDIAZIZ KARIM, and                      SHKx
 5   RAMON MANCIA, individually and
 6   on behalf of all others similarly situated,
                                                   DECLARATION OF LYDIA
 7                        Plaintiffs,              WRIGHT IN SUPPORT OF
                                                   PLAINTIFFS’ MOTION FOR
 8
                                                   CLASS CERTIFICATION
     v.
 9
     THE GEO GROUP, INC.,
10
                          Defendant.
11
12
13
            I, Lydia Wright, declare that the following is true and correct based upon my
14
     personal knowledge:
15
            1.     I am an attorney for the Plaintiffs in the above-captioned action.
16
            2.     Attached hereto are the following exhibits in support of Plaintiffs’ Motion
17
     for Class Certification, ECF 192:
18
            3.     Attached as Exhibit 1 is a true and correct copy of Nwauzor v. The GEO
19
     Group, Inc., No. 17-cv-5769 (W.D. Wash. Aug. 6, 2018) (certifying a class of immigrants
20
     detained at GEO’s Tacoma ICE Processing Center alleging GEO violated the
21
     Washington Minimum Wage Act by paying detained immigrant workers participating in
22
     the Work Program only $1 per day), petition for permission to appeal denied, No. 18-80095
23
     (9th Cir. Nov. 8, 2018) (“Nwauzor Orders”).
24
            4.     Attached as Exhibit 2 is a true and correct copy of the Intergovernmental
25
     Services Agreement (“IGSA”) between the City of Adelanto and United States
26
27
28
29   DECLARATION OF LYDIA WRIGHT
                                                   1
                                                                      5:17-cv-02514-JGB-SHK

30
31
Case 5:17-cv-02514-JGB-SHK Document 193 Filed 09/27/19 Page 2 of 7 Page ID #:2091


 1   Immigration and Customs Enforcement (“ICE”) for the detention and care of civil
 2   immigration detainees awaiting removal proceedings.
 3         5.       Attached as Exhibit 3 is a true and correct copy of the Services Contract
 4   between the City of Adelanto and GEO, wherein GEO assumed responsibility for the
 5   management and operation of the Adelanto Facility.
 6         6.       Attached as Exhibit 4 is a true and correct copy of the transcript of the
 7   deposition of James Janecka, GEO’s Warden/Facility Administrator of the Adelanto
 8   ICE Processing Center, taken in this matter on June 26, 2019 in Los Angeles, California.
 9         7.       Attached as Exhibit 5 is a true and correct copy of the transcript of the
10   deposition of Daniel Ragsdale, GEO’s Executive Vice President of Contract
11   Compliance, taken in this matter on June 12, 2019 in Fort Lauderdale, Florida.
12         8.       Attached as Exhibit 6 is a true and correct copy of an email chain between
13   Warden Janecka and others, dated July 1, 2015, with the following subject line: “West
14   Sanitation.”
15         9.       Attached as Exhibit 7 is a true and correct copy of an email chain between
16   Warden Janecka and others, dated April 4, 2017, with the following subject line: “East
17   Sanitation.”
18         10.      Attached as Exhibit 8 is a true and correct copy of an email chain between
19   Warden Janecka and others, dated July 13, 2017, with the following subject line: “West
20   Notes.”
21         11.      Attached as Exhibit 9 is a true and correct copy of an email chain between
22   Matthew Holm, GEO’s former Warden/Facility Administrator of the Adelanto ICE
23   Processing Center, and others, dated September 15, 2012, with the following subject
24   line: “ODO Audit.”
25         12.      Attached as Exhibit 10 is a true and correct copy of an email chain between
26   Warden Janecka and others, dated September 26, 2016, with the following subject line:
27   “Day One ACA Mock Walk.”
28
29   DECLARATION OF LYDIA WRIGHT
                                                  2
                                                                     5:17-cv-02514-JGB-SHK

30
31
Case 5:17-cv-02514-JGB-SHK Document 193 Filed 09/27/19 Page 3 of 7 Page ID #:2092


 1           13.   Attached as Exhibit 11 is a true and correct copy of an email chain between
 2   Patricia Love, GEO’s Assistant Warden for Security at the Adelanto ICE Processing
 3   Center, and others, dated March 7, 2018, with the following subject line: “Kitchen staff
 4   and the their [sic] lunchs.”
 5           14.   Attached as Exhibit 12 is a true and correct copy of an email between
 6   Michelle Keeney, Food Service Production Supervisor at the Adelanto ICE Processing
 7   Center, and others, dated March 30, 2018, with the following subject line: “Detainee
 8   Payroll.”
 9           15.   Attached as Exhibit 13 is a true and correct copy of the Adelanto ICE
10   Processing Center’s “Monthly Food Service Dept. Meeting Minutes,” dated July 26,
11   2018.
12           16.   Attached as Exhibit 14 is a true and correct copy of Section 5.8 of ICE’s
13   2011 Performance Based National Detention Standards (rev’d 2016).
14           17.   Attached as Exhibit 15 is a true and correct copy of Policy 8.1.8 of GEO’s
15   Adelanto ICE Processing Center Policy and Procedure Manual, entitled Detainee Work
16   Program: Detainee Work Plan.
17           18.   Attached as Exhibit 16 is a true and correct copy of GEO’s Adelanto ICE
18   Processing Center Supplemental Detainee Handbook.
19           19.   Attached as Exhibit 17 is a true and correct copy of an email chain between
20   Joanne Langill, GEO’s Compliance Administrator at the Adelanto ICE Processing
21   Center, and others, dated September 4, 2018, with the following subject line: “Detainee
22   applications,” along with an attachment entitled “Detainee Work Detail Application.”
23           20.   Attached as Exhibit 18 is a true and correct copy of a document entitled
24   “House Keeping Plan.”
25           21.   Attached as Exhibit 19 is a true and correct copy of the transcript of the
26   deposition of David J. Venturella, GEO’s Senior Vice President of Client Relations,
27   taken in this matter on June 13, 2019 in Fort Lauderdale, Florida.
28
29   DECLARATION OF LYDIA WRIGHT
                                                 3
                                                                    5:17-cv-02514-JGB-SHK

30
31
Case 5:17-cv-02514-JGB-SHK Document 193 Filed 09/27/19 Page 4 of 7 Page ID #:2093


 1         22.    Attached as Exhibit 20 is a true and correct copy of an email chain
 2   between Brandi Combest, GEO’s Bookkeeper at the Adelanto ICE Processing Center,
 3   and others, dated December 29, 2013.
 4         23.    Attached as Exhibit 21 is a true and correct copy of an email chain between
 5   Angelica Hernandez, GEO’s Classification Officer at the Adelanto ICE Processing
 6   Center, and others, dated November 6, 2012, with the following subject line: “Detainee
 7   Workers.”
 8         24.    Attached as Exhibit 22 are a true and correct copies of documents entitled
 9   “Detainee Payroll, Adelanto ICE Processing Center,” dated January 21, 2018, January 1,
10   2018, and November 12, 2017.
11         25.    Attached as Exhibit 23 is a true and correct copy of Policy 12.1.4 of
12   GEO’s Adelanto ICE Processing Center Policy and Procedure Manual, entitled
13   “Sanitation: Sanitation Procedures/Housekeeping Plan.”
14         26.    Attached as Exhibit 24 is a true and correct copy of Policy 10.3.5 of
15   GEO’s Adelanto ICE Processing Center Policy and Procedure Manual, entitled “Post
16   Orders: Housing Unit Office.”
17         27.    Attached as Exhibit 25 is a true and correct copy of excerpts from GEO’s
18   Northwest Detention Center Detainee Handbook.
19         28.    Attached as Exhibit 26 is a true and correct copy of a February 14, 2018
20   letter from David Venturella to then-Acting Director of ICE Thomas D. Homan, with
21   the following subject line: “Request for Equitable Adjustment in the Amount of
22   $2,057,000 and Legal Assistance from ICE/DOJ.”
23         29.    Attached as Exhibit 27 is a true and correct copy of the report issued on
24   September 27, 2018 by the Office of Inspector General, Dept. of Homeland Security
25   entitled “Management Alert—Issues Requiring Action at the Adelanto ICE Processing
26   Center in Adelanto, California” (“OIG-18-86”).
27
28
29   DECLARATION OF LYDIA WRIGHT
                                                4
                                                                   5:17-cv-02514-JGB-SHK

30
31
Case 5:17-cv-02514-JGB-SHK Document 193 Filed 09/27/19 Page 5 of 7 Page ID #:2094


 1          30.    Attached as Exhibit 28 is a true and correct copy of the report issued on
 2   June 3, 2019 by the Office of Inspector General, Dept. of Homeland Security,
 3   “Concerns about ICE Detainee Treatment and Care at Four Detention Facilities”
 4   (“OIG-19-47”).
 5          31.    Attached as Exhibit 29 is a true and correct copy of the report issued on
 6   June 26, 2018 by the Office of Inspector General, Dept. of Homeland Security, “ICE’s
 7   Inspections and Monitoring of Detention Facilities Do Not Lead to Sustained
 8   Compliance or Systemic Improvements” (“OIG-18-67”).
 9          32.    Attached as Exhibit 30 is a true and correct copy of the report issued on
10   January 29, 2019 by the Office of Inspector General, Dept. of Homeland Security, “ICE
11   Does Not Fully Use Contracting Tools to Hold Detention Facility Contractors
12   Accountable for Failing to Meet Performance Standards” (“OIG-19-18”).
13          33.    Attached as Exhibit 31 is a true and correct copy of the Declaration of
14   David J. Venturella, dated December 22, 2015 and filed as ECF No. 92 in Detention Watch
15   Network, et al. v. United States Immigration and Customs Enforcement, et al., Case No. 1:14-cv-
16   00583-LGS (S.D.NY).
17          34.    Attached as Exhibit 32 is a true and correct copy of a chart created by
18   undersigned counsel entitled “Summary of Proposed Classes and Subclasses.”
19          35.    Attached as Exhibit 33 is a true and correct copy of Amendments of
20   Solicitation/Modification of Contract No. P00002 (dated November 5, 2012) and
21   P00009 (dated October 14, 2015).
22          36.    Attached as Exhibit 34 is a true and correct copy of Plaintiffs’ Second Set
23   of Requests for Admission and Request for Inspection to Defendant the GEO Group,
24   Inc., which were served on GEO on August 23, 2019. GEO did not respond or object
25   to the Requests for Admission within 30 days after being served. Accordingly, the
26   Requests for Admission are deemed admitted pursuant to Fed. R. Civ. P 36(a)(3).
27
28
29   DECLARATION OF LYDIA WRIGHT
                                                    5
                                                                        5:17-cv-02514-JGB-SHK

30
31
Case 5:17-cv-02514-JGB-SHK Document 193 Filed 09/27/19 Page 6 of 7 Page ID #:2095


 1         37.    I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the
 2   foregoing is true and correct to the best of my knowledge.
 3
 4   Dated:       September 27, 2019                /s/ Lydia A. Wright
 5                                                  Lydia A. Wright (admitted pro hac vice)
                                                    lwright@burnscharest.com
 6                                                  LA Bar # 37926
 7                                                  BURNS CHAREST LLP
                                                    365 Canal Street, Suite 1170
 8                                                  New Orleans, LA 70130
 9                                                  Telephone: (504) 799-2845
                                                    Facsimile: (504) 881-1765
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29   DECLARATION OF LYDIA WRIGHT
                                                6
                                                                   5:17-cv-02514-JGB-SHK

30
31
Case 5:17-cv-02514-JGB-SHK Document 193 Filed 09/27/19 Page 7 of 7 Page ID #:2096


 1                               CERTIFICATE OF SERVICE
 2          On September 27, 2019, I electronically submitted the foregoing document with
 3   the clerk of the court for the U.S. District Court, Central District of California, using the
 4   electronic case filing system. I hereby certify that I have provided copies to all counsel
 5   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 6
 7                                                     /s/ Lydia Wright
 8                                                     Lydia A. Wright (admitted pro hac vice)
                                                       lwright@burnscharest.com
 9                                                     LA Bar # 37926
10                                                     BURNS CHAREST LLP
                                                       365 Canal Street, Suite 1170
11                                                     New Orleans, LA 70130
12                                                     Telephone: (504) 799-2845
                                                       Facsimile: (504) 881-1765
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30   DECLARATION OF LYDIA WRIGHT                                      5:17-cv-02514-JGB-SHK
                                                   7

31
